Exhibit 10.104

 

AMENDED AND RESTATED AGREEMENT
AND ASSIGNMENT OF NET PROFITS INTEREST

 

STATE OF ILLINOIS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTIES OF

§

 

McHENRY AND KANE

§

 

 

THIS AMENDED AND RESTATED AGREEMENT AND ASSIGNMENT OF NET PROFITS INTEREST (this
“Agreement”) is made and executed this 27th day of October, 1999, by HUNTLEY
DEVELOPMENT LIMITED PARTNERSHIP, an Illinois limited partnership (“HDLP”), and
HUNTLEY MEADOWS RESIDENTIAL VENTURE, an Illinois partnership (“HMRV;” HDLP and
HMRV are herein referred to collectively as “Owner”), transferring, conveying
and assigning unto BEAL BANK, S.S.B., a Texas state savings bank (“Beal”), the
Net Profits Interest (as hereinafter defined) under the terms and conditions
hereinafter set forth.

 

W I T N E S S E T H:

 

WHEREAS, Beal has heretofore made a $16,500,000.00 loan (the “Original Beal
Loan”) to HDLP, which Original Beal Loan was evidenced by that certain
Promissory Note (the “Note”), dated December 18, 1995, in the stated principal
amount of $16,500,000.00 issued by HDLP, and payable to Beal. The Original Beal
Loan and the Note were secured by, among other things, liens and security
interests covering certain land and any improvements now or hereafter situated
thereon located in McHenry and Kane Counties, Illinois, such land being more
particularly described in Exhibit “A” attached to the Original Agreement, as
hereinafter defined.

 

WHEREAS, as additional interest on the Original Beal Loan, HDLP has granted Beal
an interest in Net Profits, as more fully set forth in that certain Agreement
and Assignment of Net Profits Interest, dated December 18, 1995, by and between
HDLP and Beal (the “Original Agreement”).

 

WHEREAS, pursuant to the Original Agreement, without limitation of the
provisions thereof, Owner granted Beal an interest in Net Profits arising from,
among other things, (i) the land described on Exhibit “A” to the Original
Agreement, and all improvements thereon, and (ii) the ownership interests of
HDLP and any of its affiliates in HMRV.

 

WHEREAS, affiliates of HDLP have now acquired, and continue to own, all
ownership interests in HMRV and, accordingly, all such ownership interests are
subject to the Original Agreement.

 

WHEREAS, certain of the land covered by the Original Agreement, as well as
certain land owned by HMRV (either beneficially or of record), has been sold
with the consent of Beal, such consent being required by the Original Agreement
and the documents securing the Original Beal

 

1

--------------------------------------------------------------------------------


 

Loan as a condition to the right of HDLP and HMRV to sell such land and, as a
result of such sales, the Original Beal Loan has been repaid.

 

WHEREAS, notwithstanding the repayment of the Original Beal Loan, the Net
Profits Interest, as defined in the Original Agreement, remains in full force
and effect.

 

WHEREAS, Owner and Beal have agreed to amend and modify the Original Agreement
in certain respects, and to effect such amendment and modification, Owner and
Beal desire to amend and restate the Original Agreement in its entirety to more
accurately reflect their agreements.

 

WHEREAS, one of the amendments to the Original Agreement that Owner and Beal
have agreed upon is that the Original Agreement will no longer apply to the
ownership interests in HMRV, but will instead apply to the real property owned
by HMRV (either beneficially or of record). Title to some or all of such real
property owned by HMRV is held by American National Bank and Trust Company of
Chicago, as trustee under that certain Agreement, dated March 1, 1990, known as
Trust No.110482-04 (the “Trustee”), for the benefit of HMRV. Accordingly, HMRV
will cause the Trustee to join herein to confirm and agree that all of the
Property, as hereinafter defined, which is owned of record by the Trustee for
the benefit of HMRV is subject to the Net Profits Interest of Beal pursuant to
this Agreement.

 

WHEREAS, the Original Agreement, as amended and restated hereby, now covers and
encumbers the real property described on Exhibit “A” hereto (being all of the
real property originally encumbered by the Original Agreement and which has not
previously been released therefrom by Beal), all improvements thereon and all
appurtenances thereto (collectively, the “Property”), as well as the other
properties and/or interests therein as more particularly described hereinafter.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Original Agreement is hereby amended and
restated in its entirety by this Agreement. In this regard, to the maximum
extent permitted by applicable law, the Owner has sold, transferred and
conveyed, and by the Original Agreement, as amended and restated by this
Agreement, does hereby sell, transfer and convey, as additional interest earned
in regard to the Original Beal Loan, the Net Profits Interest, as hereinafter
defined, to Beal in accordance with the following terms and conditions which
amend and restate the terms and conditions of the Original Agreement in their
entirety:

 

1.                                      Assignment of Net Profits Interest.
Owner does hereby confirm and ratify the assignment made by the Original
Agreement to Beal, as additional interest earned in regard to the Original Beal
Loan, of an interest in Net Profits, as hereinafter defined, of thirty-five
percent (35%) from the effective date of the Original Agreement (being
December 18, 1995). The interest of Beal in the Net Profits, as such interest
exists from time to time, is herein referred to as the “Net Profits Interest”.
As used in this Agreement, the term “Net Profits” shall mean the following:

 

(a)                                  With respect to a sale, transfer,
assignment or conveyance of all or any portion of the Property other than as
provided in subparagraphs (b), (c) or (d) of this Section 1 (a “Sale”), the
gross Sale price paid for the Property or portion thereof, less the following:
(i) real estate or brokerage commissions, if any, paid by Owner to a bona fide,
independent third-party real estate agent or broker not to exceed the then
existing market rate (the “Market Rate”) (and Owner must satisfy Beal, in the

 

2

--------------------------------------------------------------------------------


 

exercise of its reasonable business judgment, that the commission in question is
at the then Market Rate); (ii) reasonable and normal closing costs and other
expenses paid to independent third parties by Owner or disbursed out of the
proceeds of the Sale, including, without limitation, escrow fees, recording
fees, attorneys’ fees, title insurance premiums and surveyors’ fees and such
prorations as are customary in connection with the sale of real property such as
the Property; (iii) the establishment of reasonable reserves for approved
capital costs related to the portion of the Property which is the subject of
such Sale, (iv) the outstanding principal balance of the Loan, as hereinafter
defined, if any then exists, together with all accrued but unpaid interest
thereon, to the extent the proceeds of such Sale are used to pay such Loan or
are reserved and set aside, in an amount and a manner approved by Beal in
writing, for the payment of such Loan (the amounts so set aside and reserved
with the written approval of Beal as provided herein are referred to herein as
the “Loan Reserve Amounts”); (v) the amount of the Approved Contributions as of
September 30, 1999, as set forth in Section 1(i) hereafter (subject to
adjustment as provided in such Section 1(i)) and any capital contributions made
by Owner from and after October 1, 1999, to the extent such capital
contributions are approved by Beal, in the exercise of its reasonable business
judgment, which, as of the date the calculation of Net Profits in question is
being made, have not previously been paid or returned to Owner and (x) are used
to make or maintain improvements to the Property pursuant to a capital
improvement/maintenance budget approved by Beal in writing, (y) are used to
cover deficiencies in the Owner’s operating budget for the Property approved by
Beal in writing, or (z) are utilized for any other purpose agreed to in writing
by Beal (such capital contributions so made by Owner from and after October 1,
1999, as described in clauses x, y and z and which have not been paid or
returned to Owner [including the amount of Approved Contributions as of
September 30, 1999 described in Section 1(i) hereafter, subject to adjustment as
provided in such Section 1(i)], are referred to in this Agreement as the
“Approved Contributions”); and (vi) an annual return on such Approved
Contributions calculated on the basis of a fluctuating interest rate (the
“Interest Rate”) equal to the prime rate of interest for commercial borrowings
published from time to time in the Wall Street Journal in its “Money Rates”
column, plus one percent (1%), from the later of January 1, 1999 or the date
such Approved Contributions are actually paid by Owner until repaid to Owner.

 

(b)                                 With respect to a loan secured by liens on
all or any portion of the Property (any such loan hereinafter obtained by Owner,
with the written consent of Beal, as hereinafter described, including any loan
which results from a refinancing of all or any part of any such Loan , which is
in existence at the time in question is referred to herein as a “Loan”), the
gross proceeds of such Loan, less the following: (i) reasonable fees, including
commitment fees, brokerage fees and finance charges, paid to independent third
parties by Owner or disbursed out of the proceeds of such Loan in connection
with the Loan in question; (ii) reasonable and normal closing costs and other
expenses paid to independent third parties by Owner including, without
limitation, title insurance premiums, appraisal fees, escrow fees, recording
fees and attorney’s fees incurred in connection with the Loan in question; (iii)
in regard to a refinancing of a Loan, the outstanding principal balance of the
Loan being refinanced, together with all accrued but unpaid interest thereon, to
the extent the proceeds of such refinancing are used to pay any such Loan; (v)
the Approved Contributions made by

 

3

--------------------------------------------------------------------------------


 

Owner, together with an annual return on such Approved Contributions calculated
on the basis of the Interest Rate from the later of January 1, 1999 or the date
such Approved Contributions are actually paid by Owner until repaid to Owner.

 

(c)                                  With respect to an exchange of all or any
portion of the Property for property of any kind (an “Exchange”), the gross fair
market value of the Property at the time of the Exchange as determined as
provided in Section 12 hereof (but in no event less than the gross fair market
value of the Property as specified in the agreement of Exchange), less the
following: (i) real estate or brokerage commissions, if any, paid by Owner in
connection with such Exchange to a bonafide, independent third-party real estate
agent or broker not to exceed the Market Rate; (ii) reasonable and normal
closing costs and other expenses paid to independent third parties by Owner in
connection with such Exchange, including, without limitation, escrow fees,
recording fees, attorneys’ fees, title insurance premiums and surveyors fees and
such prorations as are customary in connection with the conveyance of real
property such as the Property; (iii) the outstanding principal balance of the
Loan, if any then exists, together with all accrued and unpaid interest thereon,
to the extent the amount of such Loan is reduced as an encumbrance on the
portions of the Property remaining covered hereby subsequent to such Exchange as
a result of such Exchange; (iv) the amount, if any, by which the outstanding
principal balance and accrued interest on indebtedness then encumbering the
property received by Owner as a result of such Exchange exceeds the amount
determined pursuant to clause (iii) above; and (v) the Approved Contributions
made by Owner, together with an annual return on such Approved Contributions
calculated on the basis of the Interest Rate from the later of January 1, 1999
or the date such Approved Contributions are actually paid by Owner until repaid
to Owner.

 

(d)                                 With respect to a condemnation or taking of
all or any portion of the Property as a result of the exercise of the power of
eminent domain, including a voluntary sale either under the threat of
condemnation or while an action or proceeding is pending for the purpose of such
taking (a “Condemnation”), the gross proceeds paid by the condemning authority
as a result of the Condemnation, less the following: (i) all reasonable and
normal costs and expenses paid to independent third parties by Owner in
connection with the Condemnation, including reasonable attorneys’ fees,
appraisal fees, court costs and expert witness fees; (ii) the reasonable and
necessary costs and expenses paid by Owner (either out of its own funds or out
of the Condemnation proceeds or award, however, if Owner has provided its own
funds for this purpose, Owner shall be entitled to recover such funds only one
time) in restoring and/or repairing the Property following the Condemnation;
(iii) in the event of a sale in lieu of condemnation, the reasonable closing
costs paid to independent third parties by Owner including, without limitation,
escrow fees, recording fees, attorneys’ fees and title insurance premiums; (iv)
as applicable, the outstanding principal balance of the Loan, if any then
exists, together with all accrued but unpaid interest thereon, to the extent the
proceeds of such Condemnation are used to pay such Loan, or the Loan Reserve
Amounts arising from such Condemnation; (v) the Approved Contributions made by
Owner, together with an annual return on such Approved Contributions calculated
on the basis of the Interest Rate from the later of January 1, 1999 or the date
such Approved Contributions are actually paid by Owner until repaid to Owner.

 

4

--------------------------------------------------------------------------------


 

(e)                                  With respect to a sale by Owner (a “Bond
Sale”) of any or all of those certain $14,000,000 Tax Increment Allocation
Revenue Bonds (Huntley Redevelopment Project), Series B-1995 and $24,405,000 Tax
Increment Allocation Revenue Bonds (Huntley Redevelopment Project) Series C-1995
(collectively, the “Bonds”), the gross proceeds of such Bond Sale, less (i)
reasonable fees, including commitment fees, brokerage fees and finance charges,
paid to independent third parties by Owner or disbursed out to the proceeds of
such Bond Sale in connection with the Bond Sale; (ii) reasonable and normal
closing costs and other expenses paid to independent third parties by Owner
including, without limitation, title insurance premiums, appraisal fees, escrow
fees, recording fees and attorney’s fees; (iii) as applicable the outstanding
principal balance of the Loan, if any then exists, together with all accrued but
unpaid interest thereon, to the extent the proceeds of such Bond Sale are used
to pay such Loan, or the Loan Reserve Amounts arising from such Bond Sale; and
(iv) the Approved Contributions made by Owner, together with an annual return on
such Approved Contributions calculated on the basis of the Interest Rate from
the later of January 1, 1999 or the date such Approved Contributions are
actually paid by Owner until repaid to Owner.

 

(f)                                    With respect to a sale (an “Issuance of
Additional Bonds”) of any tax increment financing bonds (other than the Bonds)
hereafter issued with respect to any of the Property, the gross proceeds
received by Owner out of such Issuance of Additional Bonds less (i) the amount
of qualified project costs, as determined by or defined in the bond ordinance
and documents relating to such Issuance of Additional Bonds, paid from such
gross proceeds, (ii) all reasonable and normal costs paid by Owner to unrelated
third parties in connection with the Issuance of Additional Bonds and (iii) the
Approved Contributions made by Owner, together with an annual return on such
Approved Contributions calculated on the basis of the Interest Rate from the
later of January 1, 1999 or the date such Approved Contributions are actually
paid by Owner until repaid to Owner.

 

(g)                                 With respect to all other income from the
Property (including, without limitation, any refund of any sums deposited or
placed in escrow in connection with any Bonds, including, without limitation,
any of the $2,940,000.00 which has been paid in regard to the Series B-1995
Bonds referenced in (e) above and any reimbursement to Owner of costs incurred
in connection with any of the Property from the proceeds of any Bonds or Bond
Sale or from any tax increment), the excess of Net Cash Flow, as hereinafter
defined, over all sums then currently due and paid on the Loan, if any then
exists, and amounts thereof paid to Owner in return of the Approved
Contributions and the return thereon as provided above. As used in this
Agreement, the term “Net Cash Flow” shall mean the gross cash receipts of any
kind or description from the Property (excluding the proceeds of a Sale, Loan,
Exchange, Condemnation, Bond Sale or Issuance of Additional Bonds and the
proceeds of insurance policies covering the Property to the extent such
insurance proceeds are made available to and are used to restore or rebuild the
Property), less:

 

(i)                                     all costs of repairing (in excess of the
proceeds of insurance policies covering the Property to the extent such
insurance proceeds are made available to and

 

5

--------------------------------------------------------------------------------


 

are used to cover the costs of such repair, restoration or rebuilding),
operating (including wages and salaries paid by Owner which are direct Property
expenses and which are included on Owner’s annual operating budget to the extent
such operating budgets are approved by Beal and no others, insurance costs,
utility charges, taxes, but no payments on promissory notes of Owner relating to
the Property or secured by liens covering any portion of the Property),
maintaining, replacing, and preserving the Property to the extent paid in cash
during such period, and working capital and capital improvement/maintenance
reserves as approved by Beal; provided, however, that to the extent any such
expenses are paid out of escrows or reserves which had previously been
established, the amounts paid from such escrows or reserves shall not be
deducted in computing Net Cash Flow so long as and to the extent the amounts in
such escrows or reserves were previously deducted from gross cash receipts in
computing Net Cash Flow or were previously deducted in any other calculation of
Net Profits pursuant to this Agreement; and

 

(ii)                                  amounts paid by Owner into escrow or
otherwise for insurance and taxes.

 

In computing Net Cash Flow, no deduction shall be made for depreciation or
amortization as such terms are used for accounting or federal income tax
purposes, or any other non-cash expenditure.

 

(h)                                 The term “Net Profits in Appraised Value”
shall mean the gross fair market value of the Property (including all
improvements constructed thereon) and the Bonds (assuming an Owner then owns any
of the Bonds), determined in accordance with Section 12 hereof, less (i) the
outstanding principal balance of the Loan, if any then exists, together with
accrued and unpaid interest thereon; (ii) the reasonable fees and expenses of
any appraisers referenced in Section 12 hereinbelow; and (iii) the Approved
Contributions, together with a return on such Approved Contributions calculated
on the basis of the Interest Rate from the later of January 1, 1999 or the date
such Approved Contributions are paid by Owner until repaid to Owner.

 

 (i)                                  Provided Owner substantiates to Beal’s
satisfaction, Additional Contributions made and amounts paid in return thereof
for the period from January 1, 1999, to and including September 30, 1999, Owner
and Beal hereby agree that the amount of Approved Contributions of Owner is
$1,502,614.50 as of September 30, 1999, and such amount includes the amounts
paid for or in connection with the purchase of the partnership interests in HMRV
from Huntley Meadows Residential Limited Partnership and also includes interest
(calculated on the basis of the Interest Rate) accrued thereon through
December 31, 1998, as permitted by this Agreement. On request by either Owner or
Beal made from time to time, Owner will provide to Beal access to Owner’s
records concerning the Property to enable Beal to review and/or audit such
records to determine the amount of Approved Contributions of Owner subsequent to
and up to the date specified in the request in question. In such case, Owner and
Beal will use reasonable efforts to reach an agreement on the amount of Approved
Contributions incurred subsequent to September 30, 1999 and up to the date
specified in the request in question within thirty (30) days following the date
of

 

6

--------------------------------------------------------------------------------


 

the request from Owner or Beal for such determination and Beal’s receipt from
Owner of all information Beal reasonably requests in connection therewith. Owner
will not make any capital contributions which it will request Beal approve as an
Approved Contribution any earlier than reasonably necessary and Owner will
notify Beal in writing, promptly following the making of each such capital
contribution, of the date such capital contribution is made and the reasons and
uses therefor.

 

(j)                                     In determining Net Profits in accordance
with the terms of this Agreement, Owner shall provide to Beal by the 20th day
following the end of each calendar quarter during the term hereof a quarterly
itemization and schedule of the amount of all gross receipts received and the
reasonable costs and expenses paid by Owner in the immediately preceding quarter
and which Owner believes can be deducted in the calculation of Net Profits
pursuant to this Agreement. The quarterly itemization and schedule shall be in
writing and shall be evidenced by such certificates, affidavits, bills and
invoices as Beal may reasonably require. Notwithstanding anything to the
contrary contained herein, in the event of dispute as to whether any item of
income, cost or expense should be included or excluded on such itemization as a
proper item of income, cost or expense, the reasonable determination of Beal to
include or exclude such item(s) shall be binding and conclusive on Owner.

 

(k)                                  Notwithstanding anything to the contrary
contained in this Section 1 or elsewhere in this Agreement (except as provided
below in this paragraph), it is understood and agreed that neither Owner nor
Beal shall be entitled to receive, nor shall either receive, payment of Net
Profits, if any, unless and until (i) first, any Loan held by Beal, including
all accrued but unpaid interest thereon, is fully paid and any amounts which
might otherwise constitute Net Profits shall be paid in reduction of such Loan
(such amounts applied first to accrued but unpaid interest and then to the
principal balance thereof), and (ii) second, Owner has received the return of
the Approved Contributions, together with an annual return thereon calculated on
the basis of the Interest Rate as provided above. If (x) all Loans held by Beal,
including all accrued but unpaid interest thereon, is/are fully paid and (y)
Owner has received the return of the Approved Contributions, together with an
annual return thereon calculated as provided above, then Owner and Beal shall be
entitled to receive payment of Net Profits. The foregoing shall not apply to any
Net Profits to be paid to Beal pursuant to item (a) of Section 6 hereof.

 

(1)                                  Notwithstanding anything contained herein
to the contrary, Owner and Beal agree that the loan (the “New Beal Loan”), in
the maximum principal amount of $10,000,000.00, which is being made by Beal to
Owner concurrently with the execution hereof, will not be considered a Loan, and
the proceeds of such New Beal Loan will not be considered in calculating Net
Cash Flow, for the purposes of this Agreement, even though such New Beal Loan is
being secured by liens on the Property. Proceeds of such New Beal Loan may be
utilized by Owner to make capital contributions which Owner may seek to have
designated as Approved Contributions as provided herein.

 

2.                                      Reduction in Net Profits Interest.
 Notwithstanding the foregoing, Beal may elect, in its sole discretion, to
accept a Net Profits Interest of less than the maximum amount which Beal is

 

7

--------------------------------------------------------------------------------


 

entitled to as outlined in Section 1 hereof.

 

3.                                      Bank Account. Owner shall maintain all
of its accounts relating to the Property and the Bonds, including, but not
limited to, savings, checking and operating accounts, in a financial institution
or institutions selected by Owner but as to which Owner notifies Beal in
writing. No funds shall be deposited in such accounts except funds of Owner
relating to the Property or the Bonds.

 

4.                                       Payment of Net Profits Interest.

 

(a)                                  In the event of a Sale, Owner shall pay to
Beal on the date of the closing of such Sale an amount equal to the Net Profits
from such Sale multiplied by the Net Profits Interest of Beal, unless such Sale
is made (subject to Beal’s approval as hereinafter specified), partially or
wholly, by means of the taking back by Owner of a purchase money note, in which
case Beal’s Net Profits Interest shall apply to all sums, including interest,
received and shall be paid as received. In such event Owner shall endorse,
execute and deliver to Beal such documents and instruments, including, without
limitation, the purchase money note (endorsed as reasonably required by Beal)
and a collateral transfer of note and lien, as Beal may reasonably require, to
evidence and secure its Net Profits Interest in regard to such purchase money
note and otherwise. It is understood and agreed that a sale of the Property by
Owner which will involve the issuance of a purchase money note must first be
approved in writing by Beal in its sole discretion. Nothing herein contained
will limit or otherwise affect any of Beal’s rights under the Mortgages, as
hereinafter defined, securing the obligations of Owner hereunder.

 

(b)                                 Upon each Loan closing, Owner shall pay to
Beal on the date of the closing of such Loan, an amount equal to the Net Profits
from such Loan multiplied by the Net Profits Interest of Beal. Owner may not
obtain a Loan, other than refinancing of an existing Loan, without first
obtaining the written consent of Beal, which may be granted or withheld at the
sole discretion of Beal. If a Loan is so obtained by Owner with such consent of
Beal, Owner may elect from time to time to refinance such Loan without obtaining
the prior written consent of Beal, provided (i) Owner shall give Beal thirty
(30) days prior written notice of Owner’s intent to refinance the Loan; (ii)
concurrently with the closing of such refinancing Owner shall pay the
outstanding principal balance of the Loan being refinanced and accrued and
unpaid interest thereon and other costs, due in regard thereto; (iii) on the
date of the closing of such refinancing any default or event or condition which,
with the giving of notice, the passage of time, or both, could mature into a
default hereunder or under any Mortgage shall have been cured; (iv) this
Agreement shall not terminate but shall continue in full force and effect until
otherwise terminated as provided in Section 6 hereof; and (v) Beal is paid its
share of Net Profits from such refinancing Loan.

 

(c)                                  In the event of an Exchange, Owner shall
pay to Beal in cash on the date of the closing of such Exchange, an amount equal
to the Net Profits calculated in accordance with the provisions of Section 1(c)
hereof multiplied by the Net Profits Interest of Beal.

 

(d)                                 In the event of a Condemnation, after
application of the Condemnation award pursuant to the terms of the documents
securing any then existing Loan, Owner shall pay to Beal on the date such
Condemnation award is paid or on the date of the closing of a sale under threat
of taking, an amount equal to the Net Profits from such Condemnation multiplied
by the Net Profits Interest of Beal.

 

8

--------------------------------------------------------------------------------


 

(e)                                  In addition to all other payments due to
Beal hereunder, Owner shall pay to Beal on the twenty-fifth (25th) day of each
month during the term of this Agreement an amount equal to Net Cash Flow
realized during the immediately preceding calendar month multiplied by the Net
Profits Interest of Beal.

 

(f)                                    Subject to the terms and conditions of
this Agreement, Owner shall act in good faith in entering into a Sale, Loan,
Refinancing, Exchange, Condemnation, Bond Sale or Issuance of Additional Bonds
and not with the intent to deprive Beal of its interest in Net Profits and shall
not effect any such transaction with any person or entity affiliated directly or
indirectly with any Owner unless such transaction is consented to by Beal in
writing, which consent may be granted or withheld at the sole discretion of
Beal. Owner shall make full disclosure to Beal of all facts respecting the Sale,
Refinancing, Exchange, Condemnation, Bond Sale or Issuance of Additional Bonds
prior to the closing thereof.

 

(g)                                 Owner shall also pay to Beal an amount equal
to the Net Profits in Appraised Value on the applicable dates set forth in
Section 6(a) hereinbelow.

 

(h)                                 In the event of an Issuance of Additional
Bonds, Owner shall pay to Beal an amount equal to the Net Profits from the
Issuance of Additional Bonds multiplied by the Net Profits Interest of Beal
concurrently with Owner’s receipt of such Net Profits.

 

(i)                                     In the event of a Bond Sale, Owner shall
pay to Beal on the date of the closing of such Bond Sale the Net Profits of such
Bond Sale multiplied by the Net Profits Interest of Beal.

 

5.                                      Release of Lien.  Upon payment to Beal
of (a) its Net Profits Interest pursuant to Section 4 hereof upon a Sale, Loan,
Exchange or Condemnation with respect to some or all of the Property and (b) all
sums required to be paid in regard to any Loan then held by Beal (including the
principal balance thereof and all accrued unpaid interest thereon), Beal shall
release that portion of the Property for which payment is made from the lien of
that certain Mortgage, Security Agreement, Assignment of Leases and Rents, and
Financing Statement (as previously amended, the “HDLP Mortgage”), dated
December 18, 1995 and recorded as Instrument No. 95K078402 in the Records of
Kane County, Illinois, and as Document No. 95R057507 in the Records of McHenry
County, Illinois, and that certain Mortgage (the “HMRV Mortgage;” the HDLP
Mortgage and the HMRV Mortgage are referred to herein collectively as the
“Mortgages”), dated December 1, 1997 and record as Document No. 97K086255 in the
Records of Kane County, Illinois, securing, among other things, the obligations
of Owner hereunder; provided, however in regard to any such Loan, Beal will
subordinate (rather than release) the applicable Mortgage to the documents
securing such Loan provided the conditions specified in Section 6 are satisfied.
Nothing contained in this Section shall be deemed to relieve the Owner of its
obligations under Sections 6 and 7 hereof or to require Beal to permit partial
releases of portions of the Property from either Mortgage, except to the extent
specifically provided in the Mortgages. In connection with any Bond Sale as
permitted hereby, provided all sums due to Beal as a result thereof are paid,
Beal will release its liens and security interests in regard to the Bonds which
are the subject of such Bond Sale.

 

6.                                      Term and Termination of Net Profits
Interest. Beal’s Net Profits Interest shall survive the payment in full of all
Loan(s) held by Beal and shall only terminate on the earliest to occur of (a)
December 18, 2000; provided, however, if the term of the New Beal Loan is
extended to

 

9

--------------------------------------------------------------------------------


 

mature on October 31, 2001, the foregoing date shall also be considered extended
to October 31, 2001, when Owner shall pay to Beal the Net Profits in Appraised
Value determined as of such time multiplied by the Net Profits Interest of Beal,
(b) the payment to Beal of its Net Profits Interest arising out of a Sale or
series of Sales of portions of the Property resulting in all of the Property
being sold, Exchange or total Condemnation as provided in Section 4; however,
this Agreement shall continue to apply to the Bonds (to the extent an Owner has
an interest in the Bonds) and the Issuance of Additional Bonds (to the extent an
Owner is entitled to any benefit from the Issuance of Additional Bonds), or (c)
in accordance with the Buy/Sell provisions of Section 13; provided, however, and
notwithstanding anything to the contrary contained herein, in no event shall the
Net Profits Interest of Beal terminate until Beal has received payment in full
of its interest in Net Profits pursuant to the provisions of Section 4
hereinabove or as provided below in this Section 6. Owner shall not be entitled
to a release from the Mortgages securing the Net Profits Interest of Beal,
except as provided in Section 5, until the termination of this Agreement.
However, if Beal no longer holds any Loan and this Agreement has not been
terminated as otherwise provided herein, Beal shall agree to subordinate the
Mortgages to the lien of the mortgage securing the new Loan sq long as (a) such
holder shall agree to give Beal (i) notice of any default by the Owner under
such loan, (ii) ten days to cure any default or failure of Owner to perform,
without the obligation on Beal to cure such default or failure to perform, and
(iii) an option to purchase the note held by the lender in the event of a
default thereunder by Owner for a purchase price equal to the then principal
balance thereof plus all accrued and unpaid interest thereon and all
unreimbursed reasonable costs and expenses incurred by the lender as a result of
such default and which would otherwise be due from Owner to such lender, (b)
such new Loan shall be obtained by Owner in accordance with the provisions of
this Agreement and (c) the loan documents for such new loan do not conflict with
the provisions or conditions of this Agreement or either Mortgage and are
approved by Beal, which approval will not be unreasonably withheld or delayed.

 

7.                                      Approval by Beal.  Notwithstanding
anything to the contrary contained in this Section or elsewhere in this
Agreement, Owner shall not enter into an agreement for Sale of all or part of
the Property, or an Exchange of all or part of the Property or any agreement
concerning the sale or other transfer or encumbrancing of the Bonds, unless the
proposed form and substance of such agreement shall have been previously
submitted to and approved in writing by Beal in its sole reasonable discretion;
provided, however, if the transaction in question involves any person or entity
directly or indirectly related to an Owner, Beal may grant or withhold its
consent in Beal’s sole discretion. Each agreement for an Exchange shall set
forth the gross fair market value of the Property. Beal shall have fifteen (15)
days from the date of such submission within which to approve or disapprove the
form and substance of any such agreement and if no notice is given by Beal then
such agreement shall be deemed to have been approved. In addition to the
foregoing, Beal shall have the prior right to approve the terms and substance of
any agreement entered into by Owner with a condemning authority in connection
with a Condemnation. Notwithstanding anything contained in this Agreement to the
contrary, (i) Owner may not elect to sell the Property or any portion thereof,
or all or any portion of the Bonds, on a basis in which Owner, as seller, will
receive a promissory note in partial payment of the purchase price therefor or
on a basis in which as a result of such sale any Loan held by Beal is not paid
in full without first obtaining Beal’s prior written consent thereto, which may
be granted or withheld at the sole discretion of Beal and (ii) if Owner does
effect a Sale or Exchange without obtaining Beal’s prior written consent
thereto, without limitation of any other rights of Beal, Beal shall be paid as a
result thereof the greater of the amount it would otherwise receive as a result
of such Sale or Exchange or its share of Net Profits in Appraised Value of the
portion of the Property which was the subject of such Sale or Exchange as of the
date of such Sale or Exchange.

 

10

--------------------------------------------------------------------------------


 

8.                                      No Guarantees. Beal and Owner
acknowledge and agree that the Owner does not warrant or guarantee that there
will be any Net Profits of any kind with respect to the Property, nor has Beal
required that any fixed amount of Net Profits be paid to Beal in connection with
this Agreement, and that whether there will be any Net Profits is extremely
speculative and contingent on events, circumstances and factors beyond the
control of Owner and Beal.

 

9.                                      Rights in Property. Except to the extent
granted by the Mortgages and the other documents which secure the obligations of
Owner hereunder, Beal does not have, and nothing contained in this Agreement
shall be construed to grant or to vest in Beal, title in or to the Property or
the Bonds.

 

10.                               Covenants of Owner. Owner represents,
warrants, covenants, and undertakes that so long as Beal has a Net Profits
Interest in the Property Owner shall:

 

(a)                                  observe and perform each and every
provision of any mortgage (including, without limitation, the Mortgages) or
other security instrument which relates to the Property, or any part thereof,
and will promptly notify Beal in writing if Owner receives a notice of default
or a notice which gives Owner an opportunity to cure a default or failure to
perform under or pursuant to such mortgage or other security instrument, and
Owner agrees to cure any default or failure to perform under such mortgage or
other security instrument within the time periods required therein;

 

(b)                                 allow Beal, at Beal’s election and in its
discretion, to cure any default or failure to perform under any mortgage, other
security instrument or note secured by the lien created thereunder covering the
Property or the Bonds (but Beal shall have no obligation to do so); provided,
however, if any grace period exists in regard to the subject default, Owner may
first seek to cure such default itself but if such default is not cured by no
less than ten (10) days prior to the expiration of such cure period, Beal shall
have the right, but not the obligation, to attempt to cure such default. Any
advances made by Beal to cure any default or failure to perform shall bear
interest from the date of such advance at a rate of interest equal to the lesser
of;

 

(i)                                     fifteen percent (15%) per annum, or

 

(ii)                                  the highest rate permitted by applicable
law,

 

and shall be repayable by Owner to Beal upon demand by Beal;

 

(c)                                  not take any action or fail to take any
action that would cause the Property or the Bonds to decrease in value;
provided, however, Owner will not be liable for bona fide errors in business
judgement made by Owner in good faith;

 

(d)                                with respect to any Loan, give to Beal a copy
of the commitment for such Loan;

 

(e)                                 give Beal written notice that Condemnation
proceedings have been commenced or the threat of Condemnation has been asserted
within five (5) days after Owner has

 

11

--------------------------------------------------------------------------------


 

been notified thereof;

 

(f)                                    maintain insurance upon and relating to
the Property in accordance with the Mortgages;

 

(g)                                not encumber the Property or the Bonds in any
manner without the written consent of Beal, except with respect to a refinancing
of a Loan otherwise satisfying the requirements of Section 4(b) hereof, which
refinancing shall not require the written consent of Beal;

 

(h)                                except as herein provided, not sell,
transfer, convey, refinance, exchange, or otherwise dispose of the Property or
the Bonds, or any part of any thereof or any interest therein, without the prior
written consent of Beal;

 

 (i)                                  not collect or receive any fee or
commission in connection with a Sale or an Exchange of any of the Property, any
Loan, or any sale, transfer or encumbrancing of the Bonds;

 

(j)                                     at any time hereafter, upon reasonable
advance notice, permit Beal or its authorized representatives, from time to
time, during business hours to inspect, audit, review, and make copies of all
contracts, invoices, canceled checks, and all books and records of Owner
pertaining to the acquisition, refurbishing, operation, and construction of the
Property, or pertaining to the Bonds;

 

(k)                                  represent and warrant that (i) Owner is
duly authorized to execute and deliver this Agreement, and all other documents
executed in connection herewith and is and will continue to be authorized to
perform its obligations under this Agreement and such other agreements, (ii)
that no additional consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by Owner of this Agreement, and the other documents
executed in connection herewith, or to consummate the transactions contemplated
hereby or thereby, and (iii) that this Agreement, the Mortgages, and the other
documents executed or to be executed in connection herewith, are the legal,
valid and binding obligations of Owner, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditors’ rights.

 

11.                               Additional Distributions.  Owner shall not
receive, except as provided by this Agreement, any asset, cash, property,
profits or capital arising from the Property or the Bonds or relating to the
Property or the Bonds prior to the termination of this Agreement unless all
obligations of Owner, including Owner’s obligations to Beal under the Mortgages
and this Agreement have been paid.

 

12.                               Determination of Fair Market Value.  For
purposes of this Agreement, the fair market value of the Property and/or the
Bonds (to the extent any Bonds are owned by either Owner) shall be agreed upon
by Beal and Owner, provided that, if Beal and Owner are unable to agree as to
such fair market value within ten (10) days of a request by either party to
reach such agreement, either Beal or Owner may select an appraiser and shall
notify the other party in writing of the identity

 

12

--------------------------------------------------------------------------------


 

of such appraiser; provided, however, no appraiser that has performed appraisal
services for either Owner or Beal in regard to the Property may act as an
appraiser pursuant to this Section unless each of Owner and Beal, each acting in
its sole discretion, consents thereto in writing. If the other party fails,
within twenty (20) days after the date such written notice is delivered, to
select an additional appraiser, the appraiser of the party giving such notice
shall act as the sole appraiser in determining the fair market value of the
property in question. If the other party, within such twenty (20) day period,
selects a second appraiser, the two appraisers shall determine the fair market
value of the property in question. If within twenty (20) days after the
selection of the second appraiser, the two appraisers fail to agree on the fair
market value of the property in question, and if the higher appraisal submitted
by the two appraisers is less than five percent (5%) greater than the lower
appraisal submitted, the two appraisals shall be averaged and such average shall
be deemed the fair market value of the property in question. If such higher
appraisal is five percent (5%) or more greater than such lower appraisal, the
two appraisers shall select a third appraiser within thirty (30) days after the
selection of the second appraiser (which third appraiser shall be an appraiser
who has not previously provided appraisal services for either Owner or Beal),
and the appraisals of all three appraisers shall be averaged and such average
shall be deemed the fair market value of the property in question. If such third
appraiser cannot be agreed upon by the other two appraisers within such thirty
(30) day period, the third appraiser shall be selected by the Senior Judge of
the United States District Court for the Northern District of Illinois. Each
appraiser thus selected shall be a member of the American Institute of Real
Estate Appraisers (or any successor association or body of comparable standing
if such Institute is not then in existence), shall be disinterested and shall be
qualified to appraise real estate and other property of the type covered by this
Agreement situated in the vicinity of the Property, and shall have been actively
engaged in the appraisal of similar real estate and other property situated in
the vicinity of the Property for a period of not less than five (5) years
immediately preceding his appointment. The decisions of the appraiser(s) as to
fair market value of the property in question shall be binding upon Beal and
Owner and their respective successors and assigns. The appraiser(s) shall
deliver a written report of such appraisal to the Owner and Beal. The reasonable
fees and expenses of the appraisers making such appraisal shall be an item of
expense to be utilized in the calculation of Net Profits in Appraised Value as
set forth in Section 1(h) hereinabove.

 

13.                               Buy/Sell. At any time after the date hereof,
the Owner or Beal may make an offer (any such offer is referred to herein as the
“Call”) to the other party to purchase the other party’s entire interest in the
Property and the Bonds (to the extent any Bonds are owned by either Owner) to
the extent this Agreement still applies to any thereof (collectively, the “Total
Property”) or, in regard to Beal, its Net Profits Interest, and, if applicable,
repay all Loan(s) held by Beal, if any, including, without limitation, all
accrued and unpaid interest thereon in full (the offering party shall be termed
the “Offeror” and the party to whom the Call is made shall be termed the
“Offeree”). A Call shall state a cash price to be paid for the Total Property.
The Offeree shall have fifteen (15) days from the date of such Call in which to
decide to purchase the Total Property, or, as appropriate, the Net Profits
Interest of the Offeror, and repay all Loan(s) held by Beal, if any, and all
accrued interest in full, on the same terms as the Call, it being understood
that the purchasing party under a Call will be obligated to pay the selling
party the amount the selling party would receive pursuant to this Agreement if a
sale of the Total Property was effected for the price and on the terms specified
in the Call. Should the Offeree within said period fail to notify the Offeror of
its intent to purchase the Total Property, or, as appropriate, the Offeror’s Net
Profits Interest, on said terms and repay all Loan(s) held by Beal, if any, and
all accrued interest in full, the Offeree shall be conclusively presumed to have
accepted the Call and shall be bound to sell the Total Property, or, as
appropriate,

 

13

--------------------------------------------------------------------------------


 

its Net Profits Interest, to the Offeror on said terms and conditions. The
purchasing party shall make a twenty-five thousand dollar ($25,000.00) earnest
money deposit with the selling party and have six (6) months from the later of
(i) the receipt of notice of acceptance of the Call or (ii) the end of the above
described fifteen (15) day period in which to consummate said purchase and, if
applicable, repay all Loan(s) held by Beal, if any, and all accrued interest in
full. Should the purchasing party fail to consummate the purchase of the Total
Property, or, as appropriate, the selling party’s Net Profits Interest, and
repay all Loan(s) held by Beal, if any, and all accrued interest in full, then
the selling party shall retain the twenty-five thousand dollar ($25,000.00)
earnest money deposit and shall at its option have the right to (i) purchase the
Total Property, or, as appropriate, the selling party’s Net Profits Interest, on
the same terms and conditions as the Call and repay all Loan(s) held by Beal, if
any,  and all accrued interest, provided said purchase and Loan repayment is
consummated within six (6) months after the original purchasing party’s failure
to consummate the purchase, (ii) continue with all Loan(s) held by Beal, if any,
and this Agreement or, (iii) enforce specific performance of the obligations of
the defaulting party.

 

14.                               Assignment. Beal may not assign or encumber
all or any part of its rights under this Agreement without obtaining Owner’s
consent thereto; provided, however, Beal shall have the right to assign any or
all of its rights under this Agreement without obtaining Owner’s consent to any
entity that is owned or controlled by or affiliated with Beal or if Beal is
required to assign its rights by any regulatory authority having jurisdiction
over Beal. Owner shall not assign its rights or obligations under this Agreement
or in regard to any of the Total Property without the prior written consent of
Beal, which consent may be granted or withheld at the sole discretion of Beal.

 

15.                               No Partnership.  Nothing contained in this
Agreement is intended, nor shall it be construed, to create a partnership or
joint venture between the parties hereto or to render either of the parties
liable or responsible for the debts or obligations of the other, including, but
not limited to, interest, taxes, losses, or any other liability.

 

16.                               Specific Performance.  Upon any default by
Owner hereunder, in addition to any other remedies which Beal may have at law or
in equity or under any document evidencing or securing this Agreement,
including, but not limited to the Mortgages, Beal shall have the right to bring
a suit for specific performance against Owner.

 

17.                            Binding Effect.  This Agreement shall be binding
upon and shall inure to the benefit of Owner and Beal and their respective
successors and assigns, subject to the above contained limitations and
prohibitions on assignment.

 

18.                               Notice.  All notices required or permitted
hereunder shall be in writing and shall be delivered by certified mail, return
receipt requested or by Federal Express or other reputable overnight carrier,
and shall be deemed to be delivered when delivered to and actually received by
the party to whom such notice is directed at its address set forth below or at
such other address as such party may have specified theretofore by notice in
writing actually received by the other party:

 

 

If to Beal:

Beal Bank, S.S.B.

 

 

15770 N. Dallas Parkway, Suite 300

 

 

Dallas, Texas 75248

 

 

Attention: William T. Saurenmann

 

14

--------------------------------------------------------------------------------


 

 

With a copy to:

Jenkens & Gilchrist,

 

 

a Professional Corporation

 

 

1445 Ross Avenue, Suite 3200

 

 

Dallas, Texas 75202

 

 

Attention:       Lawrence C. Adams, Esq.

 

 

 

 

If to the Owner:

Huntley Development Limited Partnership

 

 

Huntley Meadows Residential Venture

 

 

c/o The Prime Group, Inc.

 

 

77 West Wacker Drive, Suite 4200

 

 

Chicago, Illinois 60601

 

 

Attention:       Gary Skoien

 

 

 

 

And a copy to:

Huntley Development Limited Partnership

 

 

Huntley Meadows Residential Venture

 

 

c/o The Prime Group, Inc.

 

 

77 West Wacker Drive, Suite 4200

 

 

Chicago, Illinois 60601

 

 

Attention:       Robert Rudnik, Esq.

 

19.                                      Governing Law and Venue.  The laws of
the State of Illinois and applicable federal law shall govern the validity,
enforcement and interpretation of this Agreement. The obligations of the parties
are performable and venue for any legal action arising out of this Agreement
shall lie in Cook County, Illinois.

 

20.                                      Integration, Modification and Waiver. 
This Agreement constitutes the complete and final expression of the agreement of
the parties relating to the subject matter hereof, and supersedes all previous
contracts, agreements and understandings of the parties, either oral or written,
relating to such subject matter and specifically supersedes the Original
Agreement. This Agreement cannot be modified, nor may any of the terms hereof be
waived, except by an instrument in writing (referring specifically to this
Agreement) executed by the party against whom enforcement of the modification or
waiver is sought.

 

21.                               Headings.  The headings which have been used
throughout this Agreement have been inserted for convenience of reference only
and do not constitute matter to be construed in interpreting this Agreement.

 

22.                               Invalid Provisions.  If any one or more of the
provisions of this Agreement, or the applicability of any such provision to a
specific situation, shall be held invalid or unenforceable, such provision shall
be modified to the minimum extent necessary to make it or its application valid
and enforceable, and the validity and enforceability of all other provisions of
this Agreement and all other applications of any such provision shall not be
affected thereby.

 

23.                               Savings Clause.  Notwithstanding anything to
the contrary contained herein or in any other agreement entered into in
connection with any Loan(s) held by Beal, it is agreed that the aggregate of all
interest and any other charges constituting interest or adjudicated as
constituting interest under applicable laws and contracted for, chargeable or
receivable under or otherwise in

 

15

--------------------------------------------------------------------------------


 

connection with any such Loan shall under no circumstances exceed the maximum
amount of interest permitted by applicable law (including, without limitation,
Section 501 of the Depository Institutions Deregulation and Monetary Control Act
of 1980, Public Law No.96-221), and any excess shall be deemed a mistake by all
parties and canceled automatically, and if theretofore paid shall be refunded to
Owner or credited to the principal amount owing thereon. All sums paid or agreed
to be paid to Beal for the use, forbearance or detention of the indebtedness of
the borrower under any Loan(s) held by Beal shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the actual rate of
interest on account of such indebtedness is uniform throughout the actual term
of the Loan or does not exceed the maximum lawful rate throughout the entire
term of such Loan, as appropriate. The terms and provisions of this paragraph
shall control and supersede every other provision of all agreements between the
borrower under the Loan and the holder(s) thereof.

 

24.                               Financial Statements.  Notwithstanding
anything to the contrary contained elsewhere herein, it is agreed and understood
that, in the event that a Sale, Exchange, or any other transaction occurs so
that Net Profits are created, Owner shall prepare financial statements setting
forth the Net Profits which have been realized by Owner and Beal, together with
the calculations and itemized figures utilized in determining said Net Profits,
which financial statements shall be delivered to Beal and be subject to Beal’s
approval.

 

25.                               Guaranty.  Owner has caused Michael W. Reschke
and certain entities related to or affiliated with Owner (collectively, the
“Guarantors”) to irrevocably and unconditionally, individually, jointly and
severally, guarantee the obligations of Owner under the Original Agreement
pursuant to a guaranty in form and substance acceptable to Beal, and Owner will
cause such Guarantors to confirm that their respective guaranties apply to this
Agreement and the obligations of Owner hereunder.

 

26.                               Continued Security.  The parties hereto hereby
agree that the Mortgages, as previously amended, will continue to act as
security for this Agreement, encumbering all of the Property.

 

16

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

OWNER:

 

HUNTLEY DEVELOPMENT LIMITED
PARTNERSHIP

 

 

 

 

By:

Huntley Development Company,

 

 

its Managing General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Gary Skoien

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

HUNTLEY MEADOWS RESIDENTIAL
VENTURE

 

 

 

 

By:

Prime/Huntley Meadows Residential, Inc.,
Managing Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Gary Skoien

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

BEAL:

 

 

 

BEAL BANK, S.S.B.,

 

a state savings bank

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

William T. Saurenmann

 

 

 

Title:

Senior Vice President

 

17

--------------------------------------------------------------------------------


 

CONFIRMATION BY GUARANTORS

 

The undersigned, each of which has guaranteed the payment and performance of the
obligations of the Owner under the Original Agreement, hereby consent to and
approve the entering into of this Agreement and agree that their respective
guaranties of the Original Agreement apply to this Agreement and all of the
obligations of either Owner hereunder. Each of the undersigned confirms, affirms
and ratifies its unconditional, joint and several guaranty of the obligations of
each Owner under the Original Agreement, as such Original Agreement as amended
and restated by this Agreement.

 

 

GUARANTORS;

 

 

 

 

 

 

 

Michael W. Reschke

 

 

 

PRIME GROUP LIMITED PARTNERSHIP,

 

an Illinois limited partnership

 

 

 

 

 

By:

 

 

 

 

Name: Michael W. Reschke

 

 

Title: Managing General Partner

 

 

 

PRIME GROUP II, L.P.,

 

an Illinois limited partnership

 

By: PGLP, Inc., Managing General Partner

 

 

 

 

 

By:

 

 

 

 

Name: Gary Skoien

 

 

Title: Vice President

 

 

 

PRIME GROUP III, L.P.,

 

an Illinois limited partnership

 

By: PGLP, Inc., Managing General Partner

 

 

 

 

 

By:

 

 

 

 

Name:     Gary Skoien

 

 

Title:     Vice President

 

18

--------------------------------------------------------------------------------